DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Amerige (US 2014/0237415).
In regards to claims 1, 9 and 13, Amerige discloses an electronic device, comprising:
a display (Figs. 1-2 and paragraph 10);
an input device (touch sensors 12 or touch screen) (Figs. 1-2, 4 and paragraphs 8, 10, 22);
one or more processors (processor 62) (Fig. 4 and paragraph 19); and

displaying, on the display, a user interface of an application, wherein the user interface includes a plurality of views arranged in a view hierarchy, wherein the view hierarchy defines a first relationship between a first view (view 50B) and a second view (view 50A), and wherein the first view includes a first gesture recognizer (gesture recognizer associated with view 50B), and the second view includes a second gesture recognizer (gesture recognizer associated with view 50A) (Fig. 2 and paragraphs 11-14);
detecting, via the input device, an input (touch input 56) at a first location that corresponds to the displayed user interface (Fig. 2 and paragraphs 11-14); and
processing the input using a gesture recognition hierarchy that includes the first gesture recognizer and the second gesture recognizer, wherein a second relationship between the first gesture recognizer and the second gesture recognizer is determined based on the first relationship between the first view and the second view in the view hierarchy (Fig. 2 and paragraphs 11-14).

In regards to claims 2, 10 and 14, Amerige discloses the electronic device of claim 9, wherein one or more views in the view hierarchy, other than the first view and the second view, include respective gesture recognizers, and wherein the gesture recognition hierarchy includes the respective gesture recognizers of the one or more other views (Fig. 2 and paragraphs 11-14).

In regards to claims 3, 11 and 15, Amerige discloses the electronic device of claim 9, including identifying a subset of views in the view hierarchy that correspond to the first location, wherein the identified subset includes the first view and the second view, and wherein the gesture recognition hierarchy includes the respective gesture recognizers of the identified subset of views (Fig. 2 and paragraphs 11-14).

In regards to claims 4, 12 and 16, Amerige discloses the electronic device of claim 11, wherein the view hierarchy includes one or more views that do not correspond to the first location, wherein the one or more views include one or more gesture recognizers, and wherein the gesture recognition hierarchy does not include the one or more gesture recognizers of the one or more views that do not correspond to the first location (Fig. 2 and paragraphs 11-14).

In regards to claim 5, Amerige discloses the method of claim 1, wherein the gesture recognition hierarchy includes a component gesture recognizer that defines the second relationship between the first gesture recognizer and the second gesture recognizer by requiring that the first gesture recognizer fail in order for the second gesture recognizer to succeed (Fig. 2 and paragraphs 11-14; the device checks if the first view 50B is preventing the second view 50A from processing the touch input).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 15, 2021